 [image_002.gif]





 

 



CERTIFICATE OF DESIGNATIONS

of

SERIES A PREFERRED STOCK

of

THE MARYJANE GROUP, INC.

 

 

 

THE MARYJANE GROUP, INC., a Nevada corporation (hereinafter called the
"Company"), hereby certifies that pursuant to authority conferred upon the Board
of Directors of the Company by the Articles of Incorporation of the Company, the
sole director of the Company adopted a resolution providing for the
designations, preferences and rights, and the qualifications, limitations or
restrictions, of 100,000 shares of Series A Preferred Stock (as defined herein)
of the Company, as follows:

 

RESOLVED, that pursuant to the authority granted to and vested in the Board of
Directors of this Company (hereinafter called the "Board of Directors" or the
"Board") in accordance with the provisions of the Company's Articles of
Incorporation, the Board of Directors hereby creates a series of Preferred
Stock, par value $0.001 per share (the "Preferred Stock"), of the Company and
hereby states the designation and number of shares, and fixes the relative
rights, preferences, and limitations thereof as follows:

 

Series A Preferred Stock

 

Section 1. Designation and Amount. The shares of such series shall be designated
as "Series A Preferred Stock" (the "Series A Preferred Stock") and the number of
shares constituting the Series A Preferred Stock shall initially be 100,000.
Such number of shares may be increased or decreased by resolution of the Board
of Directors; provided, that no decrease shall reduce the number of shares of
Series A Preferred Stock to a number less than the number of shares then
outstanding plus the number of shares reserved for issuance upon the exercise of
outstanding options, rights or warrants or upon the conversion of any
outstanding securities or rights issued by the Company convertible into Series A
Preferred Stock and further provided that the Board of Directors shall increase
the number of shares constituting the Series A Preferred Stock to the extent
necessary for the Company to have available sufficient shares of such Series A
Preferred Stock available to fulfill all of the Company's obligations to holders
of securities and Rights of the Company.

 

Section 2. Dividends and Distributions.

 

(A)     Subject to the rights of the holders of any shares of any series of
Preferred Stock (or any similar stock) ranking prior and superior to the Series
A Preferred Stock with respect to dividends, the holders of shares of Series A
Preferred Stock, in preference to the holders of Common Stock, par value $0.001
per share (the "Common Stock") of the Company, and of any other junior stock
shall be entitled to receive, when, as and if declared by the Board of Directors
out of the funds legally available for the purpose, dividends payable when and
as dividends are declared on the Common Stock in an amount, subject to the
provision for adjustment hereinafter set forth, equal to 10,000 times the
aggregate per share amount of all cash dividends, and 10,000 times the aggregate
per share amount (payable in kind) of all non-cash dividends or other
distributions, declared on the Common Stock (except as provided in the next
sentence). In the event the Company shall at any time declare or pay any
dividend on the Common Stock payable in shares of Common Stock, or effect a
subdivision or combination or consolidation of the outstanding shares of Common
Stock (by reclassification or otherwise than by payment of a dividend in shares
of Common Stock) into a greater or lesser number of shares of Common Stock, then
in each such case the amount to which holders of shares of Series A Preferred
Stock were entitled immediately prior to such event under the preceding sentence
shall be adjusted by multiplying such amount by a fraction, the numerator of
which is the number of shares of Common Stock outstanding immediately after such
event and the denominator of which is the number of shares of Common Stock that
were

 

 

outstanding immediately prior to such event.

 

(B)     The Company shall declare a dividend or distribution on the Series A
Preferred Stock as provided in paragraph (A) of this Section 2 immediately after
it declares a dividend or distribution on the Common Stock.

 

Section 3. Voting Rights. The holders of shares of Series A Preferred Stock
shall have the following voting rights:

 

(A)     Each share of Series A Preferred Stock shall entitle the holder thereof
to 10,000 votes on all matters submitted to a vote of the stockholders of the
Company.

 

(B)     Except as otherwise provided herein, in the Certificate of Incorporation
of the Company, in any other Certificate of Designations creating a series of
Preferred Stock or any similar stock, or by law, the holders of shares of Series
A Preferred Stock and the holders of shares of Common Stock and any other
capital stock of the Company having general voting rights shall vote together as
one class on all matters submitted to a vote of stockholders of the Company.

 

(C)     Except as set forth herein, or as otherwise provided by law, holders of
Series A Preferred Stock shall have no special voting rights and their consent
shall not be required (except to the extent they are entitled to vote with
holders of Common Stock as set forth herein) for taking any corporate action.

 

Section 4. Reacquired Shares. Any shares of Series A Preferred Stock purchased
or otherwise acquired by the Company in any manner whatsoever shall be retired
and cancelled promptly after the acquisition thereof. All such shares shall upon
their cancellation become authorized but unissued shares of Preferred Stock and
may be reissued as part of a new series of Preferred Stock subject to the
conditions and restrictions on issuance set forth herein, in the Company's
Certificate of Incorporation, or in any other Certificate of Designations
creating a series of Preferred Stock or any similar stock or as otherwise
required by law.

 

Section 5. Liquidation, Dissolution or Winding Up. Upon any liquidation,
dissolution or winding up of the Company, no distribution shall be made (1) to
the holders of shares of stock ranking junior (either as to dividends or upon
liquidation, dissolution or winding up) to the Series A Preferred Stock unless,
prior thereto, the holders of shares of Series A Preferred Stock shall have
received an aggregate amount per share, subject to the provision for adjustment
hereinafter set forth, equal to 10,000 times the aggregate amount to be
distributed per share to holders of shares of Common Stock. In the event the
Company shall at any time declare or pay any dividend on the Common Stock
payable in shares of Common Stock, or effect a subdivision or combination or
consolidation of the outstanding shares of Common Stock (by reclassification or
otherwise than by payment of a dividend in shares of Common Stock) into a
greater or lesser number of shares of Common Stock, then in each such case the
aggregate amount to which holders of shares of Series A Preferred Stock were
entitled immediately prior to such event under the proviso in clause (1) of the
preceding sentence shall be adjusted by multiplying such amount by a fraction
the numerator of which is the number of shares of Common Stock outstanding
immediately after such event and the denominator of which is the number of
shares of Common Stock that were outstanding immediately prior to such event.

 

Section 6. Consolidation, Merger, etc. In case the Company shall enter into any
consolidation, merger, combination or other transaction in which the shares of
Common Stock are exchanged for, or changed into, other stock or securities, cash
and/or any other property, then in any such case each share of Series A
Preferred Stock shall at the same time be similarly exchanged or changed into an
amount per share, subject to the provision for adjustment hereinafter set forth,
equal to 10,000 times the aggregate amount of stock, securities, cash and/or any
other property (payable in kind), as the case may be, into which or for which
each share of Common Stock is changed or exchanged. In the event the Company
shall at any time declare or pay any dividend on the Common Stock payable in
shares of Common Stock, or effect a subdivision or combination or consolidation
of the outstanding shares of Common Stock (by reclassification or otherwise than
by payment of a dividend in shares

 

 

of Common Stock) into a greater or lesser number of shares of Common Stock, then
in each such case the amount set forth in the preceding sentence with respect to
the exchange or change of shares of Series A Preferred Stock shall be adjusted
by multiplying such amount by a fraction, the numerator of which is the number
of shares of Common Stock outstanding immediately after such event and the
denominator of which is the number of shares of Common Stock that were
outstanding immediately prior to such event.

 

Section 7. No Redemption. The shares of Series A Preferred Stock shall not be
redeemable.

 

Section 8. Rank. The Series A Preferred Stock shall rank, with respect to the
payment of dividends and the distribution of assets, senior to all series of any
other class of the Company's Preferred Stock.

 

Section 9. Amendment. The Certificate of Incorporation of the Company shall not
be amended in any manner that would materially alter or change the powers,
preferences or special rights of the Series A Preferred Stock so as to affect
them adversely without the affirmative vote of the holders of at least
two-thirds of the outstanding shares of Series A Preferred Stock, voting
together as a single class.

 

 

[signature page to follow]

 

 

IN WITNESS WHEREOF, this Certificate of Designations is executed on behalf of
the Company by its Chief Executive Officer this 19th day of June, 2015.

 

THE MARYJANE GROUP, INC.           /s/ Joel Schneider   Joel Schneider   Chief
Executive Officer

 

 

